Motion by John J. McDermott III for reinstatement as an attorney and counselor-at-law. Mr. McDermott was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 13, 1983, under the name John Joseph McDermott III. By decision and order of this *1075Court dated May 14, 2008, his application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the voluntary resignor, John J. McDermott III, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of John Joseph McDermott III, to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Sgroi, JJ., concur.